      Case 3:20-cv-06754-WHA Document 51 Filed 08/04/21 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Charles K. Verhoeven (Bar No. 170151)
   charlesverhoeven@quinnemanuel.com
    Melissa Baily (Bar No. 237649)
   melissabaily@quinnemanuel.com
    Jordan Jaffe (Bar No. 254886)
   jordanjaffe@quinnemanuel.com
    Lindsay Cooper (Bar No. 287125)
   lindsaycooper@quinnemanuel.com
   50 California Street, 22 nd Floor
  San Francisco, California 94111-4788
   Telephone: (415) 875-6600
  Facsimile:     (415) 875-6700

  Attorneys for GOOGLE LLC
                            UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                              SAN FRANCISCO DIVISION

 GOOGLE LLC,                                  CASE NO. 3:20-cv-06754-WHA

             Plaintiff,
                                                GOOGLE LLC’S NOTICE REGARDING
       vs.                                    JUDGE ALBRIGHT’S TRANSFER
                                                DECISION
 SONOS, INC.,
             Defendant.














                                                                 CASE NO. 3:20-cv-06754-WHA
                               GOOGLE’S NOTICE REGARDING J UDGE ALBRIGHT’S TRANSFER DECISION
        Case 3:20-cv-06754-WHA Document 51 Filed 08/04/21 Page 2 of 2




 1          Pursuant to the Court’s order that the parties “keep the Court apprised of material updated
 2 in the Texas proceedings” (Dkt. No. 36 at 5-6), Plaintiff Google LLC (“Google”) hereby notifies
 3
     the Court that on August 2, 2021, Judge Albright of the Western District of Texas issued an Order
 4
     denying Google’s motion to transfer the Texas proceedings to the Northern District of California.
 5
     A true and correct copy of the Order is attached hereto as Exhibit A.
 6
 7
     DATED: August 4, 2021                      QUINN EMANUEL URQUHART & SULLIVAN,
 8
                                                LLP
 9
                                                 By: /s/ Charles K. Verhoeven
10                                                   Charles K. Verhoeven (Bar No. 170151)
                                                     charlesverhoeven@quinnemanuel.com
11                                                   Melissa Baily (Bar No. 237649)
                                                     melissabaily@quinnemanuel.com
12                                                   Jordan Jaffe (Bar No. 254886)
                                                     jordanjaffe@quinnemanuel.com
13                                                  50 California Street, 22 nd Floor
                                                    San Francisco, California 94111-4788
14                                                  Telephone: (415) 875-6600
                                                    Facsimile:     (415) 875-6700
15
                                                       Attorneys for GOOGLE LLC
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -1-                 CASE NO. 3:20-cv-06754-WHA
                                    GOOGLE’S NOTICE REGARDING J UDGE ALBRIGHT’S TRANSFER DECISION
